Citation Nr: 0205648	
Decision Date: 05/31/02    Archive Date: 06/11/02

DOCKET NO.  99-08 349A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel


INTRODUCTION

The veteran had active service from December 1963 to December 
1965.  The veteran and appellant were married from October 
1976 until the veteran's death in December 1998.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a February 1999 rating decision from the 
Houston, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO), which denied service connection for the cause of 
the veteran's death.  A notice of disagreement was received 
in February 1999; a statement of the case was issued in April 
1999; and a substantive appeal was received in May 1999.  The 
appellant testified at a hearing before the undersigned 
at the RO in February 2001.

The instant claim was previously before the Board and was 
addressed in a remand to the RO on April 13, 2001.  The RO 
was directed to contact the appellant and clarify whether she 
wished to file a claim for benefits pursuant to 38 U.S.C.A. 
§ 1151 (West 1991 & Supp. 2001).  The Board further directed 
development of the appellant's claim, under the newly enacted 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 
5100 et seq. (West Supp. 2001), including identification and 
efforts to obtain medical treatment records from private and 
VA sources.  The Board also ordered a review of the veteran's 
claims folder by a physician for the purpose of obtaining a 
medical opinion as to whether it was at least as likely 
as not that the veteran's cause of death was related to his 
service or any of his service-connected disabilities.  

In an April 2001 letter, the RO requested that the appellant 
clarify whether she wished to file a claim for death due to 
hospitalization, medical or surgical treatment under 38 
U.S.C.A. § 1151.  The record contains no response from the 
appellant to this request and no further claim for benefits 
under Section 1151.  The RO further requested that the 
appellant provide the name and address of all health care 
providers from whom the veteran received treatment for his 
service-connected disabilities and his colon cancer.  In July 
2001, a VA physician reviewed the veteran's claims file and 
provided the requested opinions, including in an August 2001 
addendum. 

The Board notes that prior to his death, the veteran 
perfected an appeal to a June 1995 rating decision, which 
found that the claim for service connection for a splenectomy 
was not well grounded, pursuant to the law in effect at that 
time.  The RO noted that the service medical records were 
completely negative for a splenectomy.  The veteran filed a 
notice of disagreement in March 1996; a statement of the case 
was issued in April 1996; and a substantive appeal filed in 
April 1996.  However, in December 1996, the veteran withdrew 
this claim, as a sonogram examination at a VA hospital showed 
that he, in fact, did continue to have a spleen.  A 
substantive appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. § 
20.204(b) (2001).  The veteran did not have a claim pending 
at the time of his death.  


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the appellant's claim has been obtained by 
the regional office (RO) and the duties to notify and 
assist the appellant, pursuant to the VCAA, have been met.

2. The veteran and appellant were married on October [redacted], 
1976.

3. The veteran died on December [redacted], 1998.  The death 
certificate reported an immediate cause of death of 
adenocarcinoma of the colon with liver and bone 
metastasis.  The death certificate also listed lumbar 
paraplegia as an other significant condition that 
contributed to death, but not resulting in the underlying 
cause.

4. Prior to his death, the veteran had been granted service 
connection for the following disabilities:  Compression 
Fracture at L-2 and Transverse process of L5, status post 
laminectomy with deformity, with a 50 percent evaluation; 
Neurogenic bladder status post L-2 fracture with paralysis 
of the second, third, and fourth sacral nerve, with a 30 
percent evaluation; Residuals of fracture of the pelvis, 
malunion with hip disability with a 10 percent evaluation; 
and Residuals of fracture of the left tibia with slight 
knee disability, with a 10 percent evaluation. 

5. The veteran's death was not caused or significantly 
contributed to by any service-connected disability or any 
disability incurred in or aggravated by the veteran's 
active military service.


CONCLUSION OF LAW

The veteran's death was not contributed to or caused by his 
active military service, including his service-connected 
disabilities due to an October 1964 Jeep accident.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1310, 5107 (West 
1991 & Supp. 2001); Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100 et seq. (West Supp. 2001); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.312 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Factual Background

The veteran's service medical records show that he was in a 
Jeep accident in October 1964, during which he sustained 
fractures of the pelvis, lumbar and sacral spine, and tibia, 
rupture of the bladder, and retro-peritoneal hemorrhage.  
The record of the medical board proceedings noted that the 
residuals of the injury included absence of anal sphincter 
tone.  

At his service separation examination, in October 1965, the 
veteran reported no history of any digestive symptoms.  The 
examination noted no abnormalities of the abdomen.  The 
following residuals of the Jeep accident were reported:  
Residual S3-5 hypalgesia secondary to sacral fracture; 
Residual shortening of the left lower extremity secondary to 
tibial fracture; and No residuals of the injury to the 
urinary tract.  

At a VA examination in March 1970, the veteran reported a 
single instance of rectal bleeding, with negative test 
results.  No diagnoses, relevant to the digestive system, 
were reported.  

A December 1994 VA examination noted a history of a major 
Jeep accident in 1964 with residual complete numbness in both 
lower extremities from the waist down.  Following a 
decompression laminectomy, a few weeks after the initial 
injury, sensation and muscle function gradually returned.  
The examiner noted that the veteran had a limp, but had been 
quite active in his employment and played tennis and golf.  

The record contains substantial VA treatment records, dated 
from April 1993 to December 1998.  A VA medical record, dated 
in January 1997, noted that the veteran had a history of 
colon cancer and was status post hemicolectomy in July.  
Current rectal examination was normal and no abnormality was 
seen.  A colonoscopy, conducted in June 1997 due to 
complaints of rectal bleeding, reported an impression of 
cecal mass that was consistent with malignancy.  Biopsy 
showed adenocarcinoma.  Partial colectomy was performed in 
July 1997, at which time the liver was grossly normal.  
Chemotherapy was administered and the veteran underwent 
radiation therapy.  In April 1998, the veteran complained of 
an increased temperature, and after further testing 
metastases to the liver were diagnosed.  In September 1998, 
the veteran's cancer had metastasized to the L1 vertebral 
body and the soft tissues anterior to the spine.  On hospital 
admission in October 1998, a history of incomplete paraplegia 
at L2, secondary to a Jeep accident in 1964 was noted.

The veteran died on December [redacted], 1998.  The death certificate 
reported an immediate cause of death of adenocarcinoma of the 
colon with liver and bone metastasis.  The death certificate 
also listed lumbar paraplegia as an other significant 
condition that contributed to death, but not resulting in the 
underlying cause.  At the time of his death, the veteran had 
been awarded service-connected disability benefits for the 
following disabilities:  Compression fracture at L-2 and 
transverse process of L5, status post laminectomy with 
deformity, with a 50 percent evaluation, effective from 
November 4, 1993; Neurogenic bladder status post 
Left-2 fracture with paralysis of the second, third, and 
fourth sacral nerve, with a 30 percent evaluation, effective 
from April 29, 1993; Residuals of fracture of the pelvis, 
malunion with hip disability with a 10 percent evaluation, 
effective from April 29, 1993; and Residuals of fracture of 
the left tibia with slight knee disability, with a 10 percent 
evaluation, effective March 29, 1994.  

Appellant filed an original claim for entitlement to service 
connection for the cause of the veteran's death in January 
1999.  In her VA Form 9, substantive appeal, received in May 
1999, the appellant stated that "some medical authority" 
had opined that the veteran's colon cancer was a result of 
problems that began with the Jeep accident in 1964.  

At a hearing before the undersigned in February 2001, the 
appellant submitted a letter from N.S.M., M.D.  The appellant 
testified that Dr. N.S.M. had not treated the veteran, but 
was provided with the veteran's medical records.  (T. at p. 
3)  The appellant stated that the veteran was diagnosed with 
cancer in June 1997 at a VA facility.  (T. at p. 4)  
Appellant contended that, although the veteran was over 50, a 
test was never performed that might have found the cancer.  
(T. at p. 5)

The letter from Dr. N.S.M., dated in February 2001, reported 
that the veteran sustained a fracture to the second lumbar 
vertebra in 1964, with subsequent paraplegia and neurogenic 
bladder.  Dr. N.S.M. stated that the veteran continued to 
suffer significant difficulties for the remainder of his life 
due to the trauma to the lower abdomen, intestines, bladder, 
and spinal cord.  The physician noted that the veteran was 
diagnosed with cancer of the colon in March 1998, and, 
despite attempts at treatment, died in December 1998.  Dr. 
N.S.M. stated that it was quite likely that the injuries, 
sustained in the 1964 Jeep accident, contributed to the 
development of the veteran's malignancy.  The physician 
stated that colon cancer was related to a sedentary lifestyle 
and that the veteran was unable to exercise appropriately due 
to his injury.  Further, Dr. N.S.M. indicated that changes in 
the veteran's diet contributed to development of colon 
cancer.  Dr. N.S.M. opined that, "A reasonable person might 
conclude that severe abdominal and pelvic trauma, with 
chronic subsequent irritation to the structures and organs 
nearby, is related to the development of cancer."

In July 2001, a VA physician reviewed the veteran's "death 
chart."  The physician noted that the veteran was in a Jeep 
accident in 1964 and was rendered a paraplegic with a 
neurogenic bladder following this accident.  The veteran was 
not able to walk again and was required to utilize bladder 
catheterization frequently and had constipation problems 
associated with the colon.  The physician noted that the 
veteran was diagnosed with colon cancer in March 1998 and 
underwent a colon resection followed by chemotherapy and 
radiation therapy.  The veteran died in December 1998 due to 
far-advanced metastases to both the liver and bone.  The VA 
physician did not feel that the accident in the service with 
the resulting paraplegia was the cause of the cancer of the 
colon.  However, the paraplegia with the sedentary life and 
constipation problems, might very well have prolonged the 
diagnosis of the cancer of the colon and given the condition 
the opportunity to metastasize to the liver and the bone.  
The physician opined that, in that way, his service-connected 
condition lent assistance to the production of the veteran's 
death by delaying the diagnosis of the malignancy at an early 
stage when it may have been cured.  

In August 2001, the RO requested an addendum, noting that VA 
records clearly showed that the veteran was actively climbing 
at work, played tennis and golf, and walked with a  slightly 
short leg limp, which seemed to contradict the basic premise 
of the opinion that the veteran's service-connected 
disabilities led to a sedentary lifestyle.  

A second report was provided with a July 2001 date, by the 
same VA physician that provided the other July 2001 opinion.  
A history of a Jeep accident in 1964, after which the veteran 
"became paraplegic...and never recovered," was reported.  The 
physician noted that a right colectomy for cancer of the 
colon was performed in 1997, and that metastasis to the liver 
was found at that time.  The physician stated that it was 
"not felt that the paraplegia caused the cancer of 
the colon."  However, the physician opined that the 
paraplegia contributed to the production of the veteran's 
death, due to constipation symptoms from paraplegia making 
early detection less likely.  The VA physician noted detailed 
review of the claims file prior to providing the instant 
report.  

In August 2001, the physician provided an addendum to the 
earlier opinions, noting that, although the veteran was 
initially paralyzed following the Jeep accident, orthopedic 
surgery on his back enabled the veteran to walk again.  With 
this in mind, the physician stated that the veteran would 
have been in the same position as someone without his 
service-connected disabilities to observe the early symptoms 
of colon cancer.  Therefore, the delay in diagnosis could not 
be due to the veteran's inability to walk.  In conclusion, 
the physician stated that the 1964 accident did not cause the 
cancer of the colon, the metastatic disease, and had no 
effect on the cause of the veteran's death from the 
metastatic cancer of the colon.  


II. Analysis

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West Supp. 2001).  This newly enacted legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  The intended effect of the new regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
VA to do otherwise and the Secretary has done so.  See Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments are effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) that is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

While this matter was pending before the Board, the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) decided Bernklau v. Principi, No. 00-7122 (Fed. Cir. 
May 20, 2002).  In that decision, the Federal Circuit held 
that Section 3A of the VCAA (covering the duty to notify and 
duty to assist provisions of the VCAA) was not retroactively 
applicable to decisions of the Board entered before the 
effective date of the VCAA (Nov. 9, 2000).  In reaching this 
determination, the Federal Circuit appears to reason that the 
VCAA may not apply to claims or appeals pending on the date 
of enactment of the VCAA.  However, the Federal Circuit 
stated that it was not reaching that question.  The Board 
notes that VAOPGCPREC 11-2000 (Nov. 27, 2000) appears to hold 
that the VCAA is retroactively applicable to claims pending 
on the date of enactment.  Precedent opinions of the chief 
legal officer of the Department are binding on the Board.  38 
U.S.C.A. § 7104(c) (West 1991 & Supp. 2001).  Further, the 
regulations issued to implement the VCAA are to be applicable 
to "any claim for benefits received by VA on or after 
November 9, 2000, the VCAA's enactment date, as well as to 
any claim filed before that date but not decided by VA as of 
that date."  66 Fed. Reg. 45,629 (Aug. 29, 2001).  For 
purposes of this determination, the Board will assume that 
the VCAA is applicable to claims or appeals pending on the 
date of enactment of the VCAA.

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the new law and regulation.  The 
record in this case includes statements and testimony from 
the appellant, medical treatment records, private medical 
opinions, and a VA medical opinion.  Significantly, no 
additional pertinent evidence has been identified by the 
appellant as relevant to the issue on appeal.  Under these 
circumstances, no further action is necessary to assist the 
claimant with the claim. 

Furthermore, the appellant has been notified of the 
applicable laws and regulations which set forth the criteria 
for entitlement to service connection for the cause of the 
veteran's death.  The discussions in the rating decision, 
statement of the case, supplemental statement of the case, 
and the April 2001 Board Remand have informed the appellant 
of the information and evidence necessary to warrant 
entitlement to the benefit sought.  The Board Remand 
specifically notified the appellant of the recently enacted 
VCAA.  The Board therefore finds that the notice requirements 
of the new law and regulation have been met.  

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the appellant in 
the development of the claim and has notified the appellant 
of the information and evidence necessary to substantiate the 
claim.  Consequently, the case need not be referred to the 
appellant or her representative for further argument as the 
Board's consideration of the new law and new regulations does 
not prejudice her.  See generally Sutton v. Brown, 9 Vet. 
App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92 (July 24, 1992). 

Under the circumstances of this case, where there has been 
substantial compliance with the new legislation and the new 
implementing regulation, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Where certain diseases, such as malignant tumors, 
are manifested to a compensable degree within the initial 
post-service year, service connection may be granted on a 
presumptive basis.  38 U.S.C.A. §§  1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.  In the instant case, the veteran's colon 
cancer was not diagnosed until 1997, more than thirty years 
after his discharge from active military service.  

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312.  A principal cause of death is a disability that, 
singly or jointly with another condition, was the immediate 
or underlying cause of the death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b).  A contributory cause of 
death is one not related to the principal cause, but that 
"contributed substantially or materially;...combined to cause 
death;...aided or lent assistance to the production of death."  
38 C.F.R. § 3.312(c)(1).  Minor service-connected 
disabilities, particularly those of a static nature or not 
materially affecting a vital organ, will not generally be 
considered to have contributed to a death primarily due to an 
unrelated disability.  Included in this category, are 
diseases or injuries of any evaluation but of a static nature 
involving muscular or skeletal functions and not materially 
affecting other vital body functions.  38 C.F.R. § 
3.312(c)(2).  Service-connected diseases or injuries 
involving active processes affecting vital organs receive 
careful consideration as a contributory cause of death, the 
primary cause being unrelated, as to whether there were 
resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less a capable of resisting the effects of other disease or 
injury.  38 C.F.R. § 3.312(c)(3).  Even in cases where the 
primary cause of death is so overwhelming that eventual death 
can be anticipated, consideration of whether a service-
connected condition may have had a material influence in 
accelerating death is required.  In such a situation, 
acceleration will generally be found in situations where the 
service-connected condition affected a vital organ and was of 
itself of a progressive or debilitating nature.  38 C.F.R. § 
3.312(c)(4).  

In cases where the veteran was not service-connected for any 
disability during his lifetime, service connection for cause 
of death may be established where the evidence shows that the 
disability was incurred in service.  See 38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.

When a disability is not initially manifested during service 
or within an applicable presumptive period, service 
connection may nevertheless be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in or aggravated by service.  
See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

When there is an approximate balance of positive and negative 
evidence regarding any material issue, VA will give the 
benefit of the doubt to the appellant.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102.  However, the benefit of the 
doubt rule is inapplicable when the Board finds that a 
preponderance of the evidence is against a particular claim.  
Ortiz v. Principi, 274 F.3d 1361 (2001).

The appellant has contended in her testimony that the 
veteran's cancer was the culmination of problems that began 
during service.  Although the appellant is competent to 
testify as to her observation of the veteran and his 
symptoms, where (as here) the determinative issue involves a 
question of medical diagnosis or causation, only individuals 
possessing specialized medical training and knowledge are 
competent to render such an opinion.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  The evidence does not reflect that 
the appellant currently possesses a recognized degree of 
medical knowledge that would render any of her opinions on 
medical diagnoses or causation competent.  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).  

In the instant case, the record contains the opinions of two 
medical professionals as to the relation of the veteran's 
death to any incident of his active military service.  The 
veteran's death certificate also provided for an immediate 
cause of death of adenocarcinoma of the colon with liver and 
bone metastasis and other significant condition contributing 
to death of lumbar paraplegia.  Paraplegia is defined as 
paralysis of the legs and lower part of the body.  Dorland's 
Illustrated Medical Dictionary 1231 (28th Ed. 1994).  (This 
citation is provided purely for definitional purposes to aid 
in the Board's discussion.  Cf. Kirwin v. Brown 8 Vet. App. 
148 (1995), Traut v. Brown 6 Vet. App. 181 (1994).  Use in 
this manner does not conflict with the holding in Thurber v. 
Brown, 5 Vet. App. 119 (1993).)  

As an initial matter, the Board notes that the medical 
records show that sensation and muscle function had been 
restored to the veteran's lower extremities subsequent to a 
laminectomy performed a few weeks after his initial injury in 
1964.  Further, some three decades later, the VA examination 
report in December 1994 specifically noted that the veteran 
was still quite active and played tennis and golf.  The Board 
notes that although the veteran was service-connected for a 
lumbar disability prior to his death, with a 50 percent 
evaluation, the October 1998 VA records shortly before his 
death reflect that the incomplete paraplegia at L2 was "by 
history" only, as opposed to a current problem; at the time, 
the veteran denied any decreased sensation or loss of 
movement of his lower extremities.  In November 1998, despite 
a recent back injury and metastasis of his cancer to L1, the 
veteran was able to walk, and there were no findings 
pertinent to a service-related paraplegia.  Therefore, the 
death certificate alone, which annotated lumbar paraplegia as 
an other condition contributing to death, is not sufficient 
to support a determination that the veteran's service-
connected disabilities caused or substantially or materially 
contributed to his death, as required for the benefit sought.  

Dr. N.S.M. was not the veteran's treating physician, but 
reviewed unspecified medical records, prior to concluding 
that the severe abdominal and pelvic trauma with chronic 
subsequent irritation to the structures and organs nearby 
were related to the development of the veteran's cancer.  The 
service medical records do note rupture of the bladder, 
retro-peritoneal hemorrhage and fractures of the pelvis, 
lumbar and sacral spine, and tibia, at the time of the Jeep 
accident in October 1964.  Dr. N.S.M. based his opinion in 
part on the veteran's "sedentary lifestyle," "inability to 
exercise appropriately," and "changes in his diet."  The 
evidence shows that the veteran was employed post service as 
an electrical engineer and was able to climb into dangerous 
areas and do all kinds of activities, as well as playing 
tennis and golf.  The Board finds that the evidence 
persuasively shows that the veteran did not lead a sedentary 
lifestyle or was unable to exercise adequately in the decades 
following service separation.  Further, there is no 
indication in the numerous VA medical records prior to the 
veteran's diagnosis of colon cancer that the veteran's diet 
was adversely affected by his service-connected injuries.  

The other medical opinion regarding the veteran's cause of 
death was provided by a VA physician at the request of the 
Board.  The Board notes that the physician's initial opinion, 
provided in July 2001, was based on an inaccurate history 
that the veteran was paraplegic and led a sedentary 
lifestyle.  However, the Board does consider that, based on 
this inaccurate history, the physician did provide an opinion 
that the veteran's service-connected conditions contributed 
to his death by delaying diagnosis of the malignancy.  This 
opinion is given little probative weight, as it is clearly 
based on an inaccurate history, and was later amended by the 
physician after further review of the medical records.  

The August 2001 opinion by the VA physician, considered an 
accurate history of the veteran's condition following 
surgery, which alleviated his paraplegia.  After 
consideration of this accurate history, the physician stated 
that the veteran would have been in the same position as an 
individual without his service-connected disabilities to 
observe the early symptoms of the cancer.  The physician then 
stated that the 1964 accident did not cause the cancer of the 
colon, the metastatic disease, and had no effect on the cause 
of the veteran's death from metastatic cancer of the colon.  
As this opinion was based on an accurate medical history and 
consideration of the veteran's medical records, the Board 
accords significant weight to this opinion.  

The Board finds that the August 2001 opinion of the VA 
physician is entitled to more weight than the opinion of Dr. 
N.S.M., which provided an inaccurate history of a sedentary 
lifestyle as evidence of causal relation between the 
veteran's death and his service-connected disabilities.  See 
Owens v. Brown, 7 Vet. App. 429 (1995) (the Board is free to 
favor one medical opinion over another provided it offers an 
adequate basis for doing so).  Further, the evidence 
preponderates against a finding that the veteran's service-
connected disabilities contributed in any manner to his death 
(including accelerating the veteran's death).  This was 
considered and ultimately ruled out by the VA physician in 
the August 2001 opinion.  As noted above, although the death 
certificate listed lumbar paraplegia as a contributing cause 
of death, the disability listed was not documented otherwise 
by competent sources as one from which the veteran suffered 
at his death, including as due to service-connected 
disability.  Although the veteran's disabilities from the 
Jeep accident affected a vital organ, the VA examiner 
specifically stated that the veteran was in the same position 
as a person without his service-connected disabilities to 
identify and resist the effects of the cancer.  See 38 C.F.R. 
§ 3.312(c)(3).  The veteran's colon cancer with significant 
metastases is the type of overwhelming condition contemplated 
in 38 C.F.R. § 3.312(c)(4).  Generally, acceleration of this 
condition will be considered a contributing cause of death 
only when the service-connected condition affects a vital 
organ and is progressive or debilitating in nature.  The 
veteran's residuals of the Jeep accident included a 
neurogenic bladder, which affected a vital organ.  However, 
there is no medical opinion or suggestion of record that this 
condition accelerated the veteran's death due to metastatic 
colon cancer.  The veteran's other disabilities were 
musculoskeletal in nature and, although serious, were not 
debilitating nor did they affect a vital organ.  The Board 
finds that the evidence preponderates against a finding that 
the veteran's service-connected disabilities contributed or 
accelerated the veteran's death due to metastatic colon 
cancer.  

Therefore, the Board finds that the evidence preponderates 
against a finding that the veteran's colon cancer was related 
to any incident of his active military service, including the 
residuals of the 1964 Jeep accident.  



ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.  



		
	M. Sabulsky
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December [redacted], 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

